Citation Nr: 1202729	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a bilateral wrist injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.                  

In November 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

The underlying issue of entitlement to service connection for the residuals of a bilateral wrist injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2004 rating action, the RO denied the Veteran's claim of entitlement to service connection for the residuals of a bilateral wrist injury; the Veteran was provided notice of the decision and his appellate rights, but did not file a notice of disagreement.  

2.  In September 2008, the Veteran filed an application to reopen his claim.

3.  Additional evidence received since the June 2004 rating action is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The June 2004 rating action, in which the RO denied service connection for the residuals of a bilateral wrist injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2011).     

2.  The evidence received since the June 2004 rating action is new and material, and the claim of entitlement to service connection for the residuals of a bilateral wrist injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim to reopen based on new and material evidence with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 2011).  Given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a grant of service connection is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  

The Veteran's original claim for service connection for the residuals of a bilateral wrist injury was denied by the RO in a June 2004 rating action.  At that time, the RO recognized that the Veteran's service treatment records showed that in December 1961, he was diagnosed with bilateral wrist sprain.  However, the RO indicated that the evidence of record was negative for any evidence showing that the Veteran had residuals of his in-service bilateral wrist injury.  The Veteran was provided notice of the decision and his appellate rights but did not subsequently file a timely appeal.  Therefore, the June 2004 rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the June 2004 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2004 rating action consisted of the Veteran's service treatment records, private medical treatment records from R.F.A., M.D., dated from October 1990 to November 2003, and a lay statement from Mr. W.M., dated in May 2004.  

The Veteran's service treatment records show that in December 1961, the Veteran underwent an evaluation after he fell off the fender of a car.  The examiner stated that the Veteran experienced a hyperextension injury to both wrists and that he had pain on movement of both wrists.  There was also pain in the carpal region of both wrists with limitation of motion but no swelling.  X-rays of both wrists were reported to show no fractures; there was no evidence of bone injury or disease.  The diagnosis was of bilateral wrist sprain.  The Veteran was given ace dressings and told to return in two weeks if not improved.  In July 1962, the Veteran underwent a separation examination.  At that time, his lower extremities were clinically evaluated as "normal."        

In January 2004, the Veteran filed his initial claim for service connection for the residuals of a bilateral wrist injury.  At that time, he stated that during service, he broke both of his wrists.  According to the Veteran, due to the broken wrists, he developed nerve and muscle damage to his arms and hands.     

Private medical treatment records from Dr. R.F.A., dated from October 1990 to November 2003, show that in October 1990, the Veteran underwent a physical evaluation which was conducted by Dr. R.F.A.  According to Dr. A., in January 1990, the Veteran fell and hit the ground on his left side.  Since that time, he had experienced cervical and low back pain.  Approximately one month after the fall, his left arm started to hurt, especially around his elbow with some numbness and tingling down to his fingers.  Dr. A. noted that the Veteran had a history of a right elbow surgery for an ulnar nerve entrapment type syndrome in approximately 1986.  Following the physical examination, Dr. A. indicated that although the Veteran's recent EMG and NCV studies were negative, it was his opinion that the Veteran presented a compelling picture of an ulnar nerve entrapment syndrome of the left upper extremity which was post-traumatic.  The records also reflect that in May 1994, Dr. A. stated that he was treating the Veteran for a persistent epicondylitis syndrome.       


In the lay statement from Mr. W.M., dated in May 2004, Mr. M. stated that he remembered that the Veteran broke his wrists in 1961.  According to Mr. M., he had to help the Veteran with certain tasks.  

Evidence received subsequent to the June 2004 rating action consists of VA Medical Center (VAMC) outpatient treatment records, dated from November 2007 to September 2008, a lay statement from the Veteran, dated in October 2008, additional records from Dr. R.F.A., dated from October 1990 to December 2008, and hearing testimony.

The VAMC outpatient treatment records, dated from November 2007 to September 2008, are negative for any complaints or findings of a wrist disability of either hand.      

In the lay statement from the Veteran, dated in October 2008, he stated that after he fell and broke both of his wrists, he went to the hospital ship for treatment.  According to the Veteran, the doctor told him that sometimes, it took a couple of weeks for the x-rays to show a break in the small bones of the wrists and that he should keep wearing ace bandages around his wrists for six to eight weeks.  The Veteran reported that because his ship was deploying, he could not return for a follow-up evaluation.  He stated that ever since the injury, he had experienced nerve problems and pain.  The Veteran noted that he had constant pain and numbness in both wrists and hands.      

The private medical records from Dr. R.F.A., dated from October 1990 to December 2008, show that in December 2008, the Veteran had complaints of pain in his wrists.     

In November 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  At that time, he stated that after he injured his wrists during service, he developed chronic pain in both wrists.  He indicated that he was later diagnosed with carpal tunnel syndrome.  The Veteran maintained that due to his in-service bilateral wrist injury, he developed carpal tunnel syndrome in both of his wrists.     

The Board has reviewed the evidence received since the June 2004 rating action and has determined that the Veteran's testimony from his videoconference hearing is new and material.  During the hearing, the Veteran made a new contention that he currently had carpal tunnel syndrome in both wrists, and that his carpal tunnel syndrome was a residual of his in-service bilateral wrist injury.  At the time of the June 2004 rating action, he had not made such an allegation.  The Board has determined that such evidence is new and relates to an unestablished fact necessary to substantiate the merits of the claim for service connection for the residuals of a bilateral wrist injury, and raises a reasonable possibility of substantiating the claim.  Therefore, in light of the above, the Board finds that new and material evidence has been obtained and that the claim for service connection for the residuals of a bilateral wrist injury is reopened.  38 C.F.R. § 3.156.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.       


ORDER

New and material evidence has been received to reopen a claim of service connection for the residuals of a bilateral wrist injury.  The appeal is granted to this extent only.  


REMAND

In view of the Board's decision above, the Veteran's claim for service connection for the residuals of a bilateral wrist injury must be adjudicated on a de novo basis without regard to the finality of the June 2004 rating action.  

In the instant case, given that the Veteran's service treatment records show that he injured both wrists in December 1961 and was diagnosed with bilateral wrist sprain, and in light of his current contention that he has carpel tunnel syndrome due to his in-service bilateral wrist injury, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any currently diagnosed wrist disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic/neurologic examination to ascertain the nature and etiology of any wrist disability that may be present. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review the Veteran's service treatment records that show that in December 1961, the Veteran experienced a hyperextension injury to both wrists and was diagnosed with bilateral wrist sprain.  X-rays taken at that time showed no fractures.  The examiner should also review the private medical treatment record from Dr. R.F.A., dated in October 1990, which reflects that the Veteran fell and hit the ground on his left side in January 1990.  The Veteran later developed pain in his left arm, with some numbness and tingling down to his fingers.  In addition, the Veteran had a history of a right elbow surgery for an ulnar nerve entrapment type syndrome in approximately 1986.  All special studies or tests deemed necessary by the examiner are to be accomplished, to include x-rays if deemed necessary by the examiner.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

Does the Veteran have a current disability of either wrist, to include carpal tunnel syndrome of either wrist?  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed disability of either wrist, to include carpal tunnel syndrome of either wrist, is related to the Veteran's period of active service, to specifically include his in-service bilateral wrist injury diagnosed as bilateral wrist sprain?  

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If no wrist disability is diagnosed or no link to military service is found, such findings and conclusions should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


